




Exhibit 10(r)
PHANTOM UNIT AGREEMENT


THIS PHANTOM UNIT AGREEMENT (this “Agreement”) is by and between Magellan GP,
LLC (the “Company”) and [Employee Name] (the “Participant”).
1.
Grant of Phantom Units. The Company hereby grants to the Participant effective
February 1, 2013, (the “Effective Date”), subject to the terms and conditions of
the Magellan Midstream Partners Long-Term Incentive Plan, as amended and
restated (the “Plan”) and this Agreement, the right to be eligible to receive a
target grant of [number of units] Phantom Units with tandem distribution
equivalent rights (“DERs”), of Magellan Midstream Partners, L.P. (the
“Partnership”). The number of Units received at the end of the Restricted Period
(as defined herein) will be determined based on performance criteria, employment
status at that time and any other relevant provisions of the Plan and this
Agreement. These Units, including the tandem DERs, are referred to in this
Agreement as “Phantom Units” during the Restricted Period. Until the Phantom
Units vest and are paid, the Participant shall have no rights as a unitholder of
the Partnership with respect to the Phantom Units.



2.
Incorporation of Plan. The Plan is hereby incorporated herein by reference and
all capitalized terms used herein but not defined herein shall have the meaning
set forth in the Plan. The Participant acknowledges receipt of a copy of the
Plan and hereby accepts the Phantom Units subject to all the terms and
provisions of the Plan and this Agreement.



3.
Compensation Committee of the Board Decisions and Interpretations. The
Participant hereby agrees to accept as binding, conclusive and final all
decisions and interpretations of the Compensation Committee of the Board (the
“Committee”) of the Company upon any questions arising under the Plan and this
Agreement.



4.
Restricted Period of Phantom Units. The Restricted Period begins with the
Effective Date and ends with the first of the following events:



a.
December 31, 2015; or



b.
Your Termination of Affiliation (excluding any transfer to an Affiliate of the
Company) with the Company, voluntarily for Good Reason, or involuntarily (other
than due to Cause) within two years following a Change of Control as set forth
in the Plan.



5.
Payment of Phantom Units. To be eligible to receive payment of the Phantom Units
at the end of the Restricted Period, the Participant must be employed by the
Company or its Affiliates at the end of the Restricted Period, or must have
terminated employment during the Restricted Period due to Retirement, death, or
Disability. The final determination of the payout level of the Phantom Units
will be based upon the performance metric outlined in Paragraph 7 below. In
addition, at the end of the Restricted Period the Company will pay to the
Participant the value of the DERs on the gross number of Units received pursuant
to the terms of this Agreement. The value of the DERs shall be the amount of all
distributions per Unit that would have been paid during the Restricted Period on
the gross number of Units received, and no interest shall be paid on such
amount. Such payment of DERs shall be in cash and used to satisfy all or part of
the minimum tax withholding requirements.





--------------------------------------------------------------------------------




Subject to legal or contractual obligations, the Company will deliver to the
Participant, or the Participant's legal representative, as soon as practicable
after the final determination of payout levels by the Committee, a number of
Units equal in value to the number of Phantom Units calculated pursuant to
Paragraphs 7 and 8, less the number of Units required to cover the minimum tax
withholding requirements remaining after the value of DERs have been credited
toward such minimum tax withholding requirements. The number of Units required
to cover minimum tax withholding will be based on the closing price of the Units
at the end of the Restricted Period.


6.
Termination of Employment Due to Retirement, Death or Disability. In the event a
Participant's employment with the Company or its Affiliates terminates prior to
the end of the Restricted Period due to Retirement, death or Disability, the
initial target grant of Phantom Units will be prorated based upon the
Participant's months of employment between January 1, 2013 and December 31,
2015. Such prorated amount will continue to be restricted and subject to the
terms of this Agreement until the Restricted Period ends as provided in Section
4.a above. All Phantom Units in excess of the prorated amount shall be
forfeited.



7.
Performance Metric.

 
Payout Schedule
 
50%
Payout Level
150%
Payout Level
250%
 Payout Level
2015 Distributable Cash Flow per Unit
$X.XX
  $X.XX
$X.XX
(excluding commodities)
 
 
 



8.
Determination of Payout Level.



(i)
The number of Units awarded will be determined based on performance relative to
the performance metric payout schedule in Paragraph 7. No payout will occur for
results below the 50% payout level. The payout for results achieved between each
payout level will be interpolated.



(ii)
The number of Units awarded will be subject to an increase or reduction of up to
20% based upon personal performance of Participant.



9.
Other Provisions.



a.
The Participant understands and agrees that payments under this Agreement shall
not be used for, or in the determination of, any other payment or benefit under
any continuing agreement, plan, policy, practice or arrangement providing for
the making of any payment or the provision of any benefits to or for the
Participant or the Participant's beneficiaries or representatives, including,
without limitation, any employment agreement, any change of control severance
protection plan or any employee benefit plan as defined in Section 3(3) of
ERISA, including, but not limited to qualified and non-qualified retirement
plans.



b.
Except as otherwise provided herein, and in the Plan, in the event that the
Participant's employment with the Company or its Affiliates terminates prior to
the vesting of the Phantom Units granted under this Agreement, such Phantom
Units shall be forfeited.



c.
The Participant acknowledges that this award and similar awards are made on a
selective basis and are, therefore, to be kept confidential.





--------------------------------------------------------------------------------






d.
Neither the Phantom Units, nor the Participant's interest in the Phantom Units,
may be sold, assigned, transferred, pledged or otherwise disposed of or
encumbered at any time prior to the vesting and payment of such Phantom Units
under this Agreement.



e.
If the Participant at any time forfeits any or all of the Phantom Units pursuant
to this Agreement, the Participant agrees that all of the Participant's rights
to and interest in the Phantom Units shall terminate upon forfeiture without
payment of consideration.



f.
The Committee shall make the determination as to whether an event has occurred
resulting in the forfeiture of the Phantom Units, in accordance with this
Agreement and the Plan, and all determinations of the Committee shall be final
and conclusive.



g.
With respect to the right to receive payment of the Phantom Units under this
Agreement, nothing contained herein shall give the Participant any rights that
are greater than those of a general creditor of the Company.



10.
Notices. All notices to the Company required hereunder shall be in writing and
delivered by hand or by mail, addressed to Magellan Midstream Partners, L.P.,
One Williams Center, Mail Drop 28-4, Tulsa, Oklahoma 74172, Attention:
Compensation Department. Notices shall become effective upon their receipt by
the Company if delivered in the forgoing manner.



Magellan GP, LLC


[mikemearsname.jpg]




Michael N. Mears
President and Chief Executive Officer
Magellan GP, LLC


Dated: February 1, 2013
Participant:
I acknowledge receipt of a copy of the Plan and hereby accept the terms and
conditions of this Phantom Unit Agreement:
_______________________________________________        Dated this _____ day of
_________, 2013.
[Employee Name]




